Mr. Justice Waterman delivered the opinion of the Court. Insurance policies are construed against the party by whom they are issued. If a policy be ambiguous, the doubt will be resolved against the insurer. 1 Beach on Insurance, 549; May on Insurance, 3d Ed., Sec. 175; Getman v. Guardian Fire Ins. Co., 46 Ill. App. 489; Fireman’s Fund Ins. Co. v. Western Refrigerator Co., 55 Ill. App. 329. All contracts are to be reasonably construed so as to effectuate the intent of the parties thereto. Appellee has furnished us with the following as illustrating the ambiguity it finds in the policy: “ The Traders Insurance Company * * * do insure the N orthern Pacific Express Company against loss or damage by fire to the amount of forty-eight thousand dollars ($48,000) on express matter and accrued charges on same only || while contained in cars || while in transit upon lines [then] owned, leased or operated by the Northern Pacific Railroad Company.” As to which appellee says: “An effort is made above, as will be noted, to indicate graphically the contentions of the parties in this case, by separating certain of the phrases from each other and by interpolating the two words in brackets. The declaration states that the loss occurred while the express matter was on a line of railroad which, at the date of the execution of the policy, was leased and operated by the Northern Pacific Railroad Company. It does not state that the line of railroad upon which the loss occurred was ‘ owned, leased or operated ’ by the Northern Pacific Railroad Company at the time of the loss.” We regard the meaning of the policy to be clear, and that there is no need for an interpolation of either “ now ” or “ then.” It is manifest that the policy under consideration was intended to apply to future events. The contract was made with reference to losses that might happen subsequent to the time it was entered into. It was to cover property in cars in transit, etc., at any time from the 24th day of March, at noon, 1893, to the 24th day of March, at noon, 1894. It was not confined to property at the time of the execution of the contract (now) in cars, or limited to property in cars at the making of the agreement (now) in transit, but applied to property between the 24th day of March, 1893, and the 24th day of March, 1894, in transit. The phraseology of the policy is like that of one covering the stock of a merchant, and its meaning is the same. “ One thousand dollars on stock of groceries contained in store 456 Randolph street, from March 24, 1893, to March 24, 1894,” means not the stock, the articles (now) contained, but any stock that may be in the store between the dates named. The expressed goods covered by the policy under consideration, like the goods of a merchant, are continually changing. The policy was not designed as an indemnity against loss of goods in transit when it was made, but against loss during the described year that might happen in ears while on lines owned, leased or operated by appellant, not while in cars on lines that were at the time of the execution of the policy owned, leased or operated by appellant. Neither the date of the policy nor the time at which it was executed is set forth in the declaration; while therefrom it does appear that the insurance was from March 24,1893, to March 24, 1894, “on express matter” “only while contained in cars while in transit upon lines owned, leased or operated ” by appellant. The case of Red Wing Mills v. Mercantile Ins. Co., 19 Fed. Rep. 115, is analogous to the present. See also Farmers Mut. Fire Ins. Assn. v. Kryder, 31 N. E. Rep. 851; Towne v. The Fire Assn. of Philadelphia, 27 Ill. App. 433, and Bradbury v. Fire Ins. Assn. 15 Atl. Rep. 34. The judgment of the Circuit Court is reversed and the cause remanded.